DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Applicants' Amendment/Remark filed on May 18, 2022.  Claims 1, 7 and 14 have been amended.  Claims 1-17 are still pending in this Application.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot because Examiner find the new references of Ng-Thow-Hing and Kim that discloses the amended claim limitations.  Please see the detail Office Action below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing) and further in view of Kim et al. (US 20140285522 A1, hereinafter Kim).
Regarding claim 1.	  Lacey discloses a method for extended reality (XR) content comprising of: 
determining field of view (FOV) of at least one head mounted display (HMD) in world environment (Lacey, see FIG. 15 and at least par. [0199], “The HMD 1502 may be configured to accept user input from a totem 1516. The user 1510 of the HMD 1502 can have a first FOV 1514. The user can observe a virtual object 1512 in the first FOV 1514”); 
 determining geometric mesh information of world environment with one or more points of interest (POI) part of world environment (Lacey, see at least lines 4-8 of the par. [0312], “determine intersections of virtual objects in the user's environment with a head pose based raycast (or cone cast), determine the user's hand position, determine planar surface mesh or environment planar mesh (e.g., a mesh associated with a wall or a table), etc.”); 
determining surface information (Lacey, see at least par. [0245], “The user can use another input as part of the multimodal input to select the surface 1917 as a destination. For example, the user can use a head pose combined with a hand gesture to indicate that the surface 1917 is the destination. The wearable system can recognize the surface 1917 (and the polygon 1972b) by grouping POIs that appear to be on the same plane. The wearable system can also use other surface recognition techniques to identify the surface 1917”) 
generating a digital model based on one or more POI information (Lacey, see at least the first half of the par. [0150] Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects and supplement objects with semantic information to give life to the objects. For example, if the object recognizer recognizes a set of points to be a door, the system may attach some semantic information (e.g., the door has a hinge and has a 90 degree movement about the hinge). If the object recognizer recognizes a set of points to be a mirror, the system may attach semantic information that the mirror has a reflective surface that can reflect images of objects in the room), 
While Lacey discloses determining surface information; generating a digital model based on one or more POI information, but does not explicitly discloses which includes, one or more geometric primitives part of the surface information of the one or more POI; generating a digital POI model based on one or more POI surface information that are part of the  world environment information, which includes, geometric primitives part of the surface information that are part of the world environment along with world environment mesh information.  However, Ng-Thow-Hing discloses:
which includes, one or more geometric primitives part of the surface information of the one or more POI (Ng-Thow-Hing, see at least par. [0072] FIGS. 9A-9C also illustrate two MAOBPs 908, 908′ formed around respective boundary polygons 904, 904′. Both the MAOBPs 908, 908′ and the respective boundary polygons 904, 904′ represent surfaces of respective real-world objects (whiteboard 902, tabletop 902′). As shown in FIGS. 9A-9C, the MAOBP 908 representing the whiteboard 902 is a better fit (i.e., more accurate correlation) to the corresponding boundary polygon 904 and the whiteboard 902 (i.e., has less extra empty space), when compared to the MAOBP 908′ representing the tabletop 902′. FIGS. 9A-9C depict three instances of user interfaces 900, 900′, 900″ (e.g., displayed to a user of the system 300) for interacting with a surface model of a real-world physical environment.);
generating a digital POI model based on one or more POI surface information that are part of the  world environment information, which includes, geometric primitives part of the surface information that are part of the world environment along with world environment mesh information (Ng-Thow-Hing, see at least par. [0044] In order to enable realistic interaction between virtual objects and a real-world physical environment, position, orientation, and extent of various surfaces in the physical environment must be determined and communicated to the processor (e.g., GPU) rendering the virtual objects. Information regarding surfaces in the physical environment allows the processor to render virtual objects such that they appear to obey physical laws (e.g., gravity) relative to the surfaces. Information regarding the surfaces also allows the processor to render the virtual objects such that they are consistent with the surfaces. An example is the display of virtual media (e.g., a comic book or a movie) on the surface of a wall or a table without the virtual media extending beyond the wall or table; [0080] FIG. 10 depicts a 3-D surface model 1000 (hereinafter referred to as “model 1000”) representing multiple major surfaces in a room (including the furniture therein). The model 1000 is generated as described above and the surfaces have been selected to be either parallel or orthogonal to the gravity vector. The model 1000 includes extracted boundary polygons 1004, convex hulls 1006, MAOBP 1008, and MAOIP 1010. This model 1000 would be particularly useful to applications that interact with vertical surfaces (e.g., displaying media) and horizontal surfaces (e.g., placement of virtual objects with simulated interactions with surfaces in gravity); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the Lacey claim invention and to have which includes, one or more geometric primitives part of the surface information of the one or more POI; generating a digital POI model based on one or more POI surface information that are part of the  world environment information, which includes, geometric primitives part of the surface information that are part of the world environment along with world environment mesh information, as taught by Ng-Thow-Hing, thereby to producing a Virtual Reality, Augmented Reality, or Mix Reality technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements.
Lacey in view of Ng-Thow-Hing does not discloses manipulate digital POI model by assigning related XR content to generated digital POI model as it relates to FOV.  However, Kim discloses manipulate digital POI model by assigning related XR content to generated digital POI model as it relates to FOV
manipulate digital POI model (Kim, see FIG. 4B, and at least par. [0060], The user may place product A 120 in any place desired within the real-world setting 400) by assigning related XR content to generated digital POI model as it relates to FOV (Kim see FIG. 6 and at least par [0070]. The user may be presented with an option to replace the originally selected product 320 with the recommended alternate product. In some embodiments, the alternate product recommendation 620 may be presented to the user as a pop-up notification within the image of the augmented real-world setting. The user may elect, via user input component 210 (FIG. 2), to replace the selected product 320 with the alternate product recommendation or reject the alternate product recommendation. In some embodiments, more than one alternate product recommendation 620 may be presented to the user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the Lacey in view of Ng-Thow-Hing claim invention, to have manipulate digital POI model by assigning related XR content to generated digital POI model as it relates to FOV, as taught by Kim, thereby to producing a Virtual Reality, Augmented Reality, or Mix Reality technology that support the user easy to visualize what they plan to build or design in their real life such as innovation their kitchen, bathroom or any design by manipulating the object in the environment that save their time and money.

Regarding claim 2.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the method of claim 1, further comprising of determining coordinate information of world environment (Lacey, see at least par. [0177], “the data structure may index the objects by a single coordinate such as the object's distance from a fiducial position (e.g., how far to the left or right of the fiducial position, how far from the top or bottom of the fiducial position, or how far depth-wise from the fiducial position). The fiducial position may be determined based on the user's position (such as the position of the user's head). The fiducial position may also be determined based on the position of a virtual or physical object (such as a target object) in the user's environment. Accordingly, the 3D space in the user's environment may be represented in a 2D user interface where the virtual objects are arranged in accordance with the object's distance from the fiducial position”).

Regarding claim 3.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the method of claim 1, further comprising of determining coordinate information of one or more points of interest as it relates to world environment (Lacey, see at least par. [0239], “determine a parameter (such as a target location) of a multimodal input command. For example, the wearable system can use various depth sensing techniques, such as, e.g., applying the SLAM protocol to environmental depth information (e.g., described with reference to FIG. 9), or construction or access of a mesh model of the environment. In some embodiments, depth sensing determines the distance between known points in a 3D space (e.g., the distance between sensors on an HMD) and a point of interest (" POI") on a surface of an object in the real world (e.g., a wall for locating virtual content).”).

Regarding claim 7.  Claim 7 is rejected for the same rationale of claim 1.
Regarding claim 8.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the method of claim 7, further comprising of acquiring data from one or more image sensors (Lacey, see at least par. [0103], “In addition to or in alternative to the components described in FIG. 2A or FIG. 2B (described below), the wearable system 200 can include environmental sensors to detect objects, stimuli, people, animals, locations, or other aspects of the world around the user. The environmental sensors may include image capture devices”).
Regarding claim 9.  it is rejected for the same rationale of claim 2.

Regarding claim 10.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the system of claim 7, further comprising of determining coordinate information of one or more points of interest as it relates to world environment (Lacey, see at least par. [0177], “the data structure may index the objects by a single coordinate such as the object's distance from a fiducial position (e.g., how far to the left or right of the fiducial position, how far from the top or bottom of the fiducial position, or how far depth-wise from the fiducial position). The fiducial position may be determined based on the user's position (such as the position of the user's head). The fiducial position may also be determined based on the position of a virtual or physical object (such as a target object) in the user's environment. Accordingly, the 3D space in the user's environment may be represented in a 2D user interface where the virtual objects are arranged in accordance with the object's distance from the fiducial position”).

	Claims 4 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing), further in view of Kim et al. (US 20140285522 A1, hereinafter Kim) as applied claims 1 and 7 above and in view of ARRASVUORI (US 20110130949 A1).
Regarding claim 4.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the method of claim 1, but does not explicitly disclose the method “wherein determining surface information comprises of determining texture mapping of one or more points of interest as it relates to world environment”.  However, ARRASVUORI discloses the method:
wherein determining surface information comprises of determining texture mapping of one or more points of interest as it relates to world environment (ARRASVUORI, see at least par. [0051], “The navigation application 107 determines that there are two POIs that the user may be interested in within the hall 3D object 543. A first POI can be represented with the Cafe Solo POI icon 545. This POI may be associated with a top level of the hall 3D object 543. Thus, the hall 3D object can be transformed to include the Cafe Solo POI icon 545. As shown, the Cafe Solo 545 icon takes on the appearance (e.g., the wall markings) of the hall 3D object 543”).


    PNG
    media_image1.png
    539
    652
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses invention, to have wherein determining surface information comprises of determining texture mapping of one or more points of interest as it relates to world environment, as taught by ARRASVUORI, thereby to simulate near-photorealism in real time by vastly reducing the number of polygons and lighting calculations needed to construct a realistic and functional 3D scene.

Regarding claim 11.  It is rejected for the same rationale of claim 4.
	Claims 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing), further in view of Kim et al. (US 20140285522 A1, hereinafter Kim) as applied claims 1 and 7 above and in view of Schmalstieg et al. (US 20150070387 A1, hereinafter “Schmalstieg”).
Regarding claim 5.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the method of claim 1, but does not explicitly disclose the method wherein generating digital model comprises of determining geometric faces of the digital model.  However, Schmalstieg discloses the method:
wherein generating digital model comprises of determining geometric faces of the digital model (Schmalstieg, see at least par. [0038], “The modeled structure may include a polygonal model composed of geometric faces, edges and vertices, and also simple volumes. Such geometric models may be referred to as structural models. For example, a simple room may include four walls, a floor, a ceiling, a door and a window, in total eight polygons. Note that these geometric structures have low complexity and often have constraints such as right angles or parallel edges. Moreover, it may be important to attach semantic meaning to the structures. For example, a door can be used to access an adjacent room, or virtual objects can be constrained to stay on real surfaces, or a window can slide up and down. For interaction in Augmented Reality (AR), simplified structural models with relevant information may enable real-time processing of the information associated with the structural models on mobile devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses invention to have wherein generating digital model comprises of determining geometric faces of the digital model, as taught by Schmalstieg, thereby to “precisely, efficiently and intuitively control the geometry of the structural model that is generated with very little effort” (Schmalstieg, see par. [0047]).

Regarding claim 12.  It is rejected for the same rationale of claim 5.

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing), further in view of Kim et al. (US 20140285522 A1, hereinafter Kim) as applied claims 1 and 7 above and in view of LI et al. (US 20170011555 A1, hereinafter “LI”).
Regarding claim 6.  The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses the method of claim 1, but does not explicitly disclose the method “wherein assigning XR content to the digital model comprises of determining pose information of XR content”.  However, LI discloses method: 
wherein assigning XR content to the digital model comprises of determining pose information of XR content (LI, see at least par. [0106], “the calculating section 167 determines the position and pose of the AR object based on the converted position and pose”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of The combination of Lacey in view of Ng-Thow-Hing and further in view of Kim discloses invention, to have wherein assigning XR content to the digital model comprises of determining pose information of XR content, as taught by LI, thereby to provide improved convenience with respect to an AR (augmented reality) function that the display image is correctly superposed on the specific object imaged by the camera and execute calibration with a high level of accuracy.

Regarding claim 13.  Is rejected for the same rationale of claim 6.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing), further in view of Kim et al. (US 20140285522 A1, hereinafter Kim), and further in view of LI et al. (US 20170011555 A1, hereinafter “LI”).
Regarding claim 14.  The method of claim 14 is similar to claim 1, so it is rejected for the same rationale of claim 1, but the combination of Lacey in view of Ng-Thow-Hing, and further in view of Kim does not explicitly discloses calculating pose of XR content as it relates to FOV in world environment.  However, LI discloses:
calculating pose of XR content as it relates to FOV in world environment (LI, see at least par. [0106], “the calculating section 167 determines the position and pose of the AR object based on the converted position and pose).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of Lacey in view of Ng-Thow-Hing and further in view of Kim, disclosed invention to have 
calculating pose of XR content as it relates to FOV in world environment, as taught by LI, thereby to improve an AR (augmented reality) function that the displayed image is correctly superposed on the specific object imaged with a high level of accuracy.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing), in view of Kim et al. (US 20140285522 A1, hereinafter Kim), further in view of LI et al. (US 20170011555 A1, hereinafter “LI”),
as applied claim 14 above, and further in view of Burns (US 20160077344 A1).
Regarding claim 15.  The combination of Lacey in view of Ng-Thow-Hing, in view of Kim and further in view of LI discloses the claim 14, but does not explicitly discloses the system wherein acquiring FOV of display device comprises of obtaining coordinate position of HMD as it relates to world environment.  However, Burns discloses the method:
wherein acquiring FOV of display device comprises of obtaining coordinate position of HMD as it relates to world environment (Burns, see at least par. [0046], “the system builds a model of the environment including the x, y, z Cartesian positions of the user, real world objects and virtual three-dimensional objects in the room or other environment. The positions of the head mounted display device worn by the user in the environment may be calibrated to the model of the environment. This allows the system to determine the user's line of sight and FOV of the environment. Note that a different coordinate system may be used for the positions of the user, real world objects and virtual three-dimensional objects in the room or other environment than the previously mentioned HMD-based coordinate system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of Lacey in view of Ng-Thow-Hing, in view of Kim and further in view of LI discloses invention and have the method wherein acquiring FOV of display device comprises of obtaining coordinate position of HMD as it relates to world environment, as taught by Burns, thereby to protect the user by helping him/her to aware of real-world objects around while they are wearing the HMD that presents a variety of safety hazards.

	Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1, hereinafter “Lacey”) in view of Ng-Thow-Hing (US 20180095276 A1, hereinafter Ng-Thow-Hing), in view of Kim et al. (US 20140285522 A1, hereinafter Kim), further in view of LI et al. (US 20170011555 A1, hereinafter “LI”),
as applied claim 14 above and further in view of ARRASVUORI (US 20110130949 A1).
Regarding claim 16.  The combination of Lacey in view of Ng-Thow-Hing, in view of Kim and further in view of LI discloses the claim 14, but does not explicitly discloses the method “wherein referencing surface information comprises of obtaining texture mapping of one or more points of interest as it relates to world environment”.  However, ARRASVUORI discloses the method:
wherein referencing surface information comprises of obtaining texture mapping of one or more points of interest as it relates to world environment (ARRASVUORI, see at least par. [0051], “The navigation application 107 determines that there are two POIs that the user may be interested in within the hall 3D object 543. A first POI can be represented with the Cafe Solo POI icon 545. This POI may be associated with a top level of the hall 3D object 543. Thus, the hall 3D object can be transformed to include the Cafe Solo POI icon 545. As shown, the Cafe Solo 545 icon takes on the appearance (e.g., the wall markings) of the hall 3D object 543”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of Lacey and LI to have the method “wherein referencing surface information comprises of obtaining texture mapping of one or more points of interest as it relates to world environment”, as taught by ARRASVUORI, thereby to simulate near-photorealism in real time by vastly reducing the number of polygons and lighting calculations needed to construct a realistic and functional 3D scene.

	Regarding claim 17.  The combination of Lacey in view of Ng-Thow-Hing, in view of Kim and further in view of LI discloses the claim 14, but does not explicitly discloses wherein obtaining digital model comprises of obtaining coordinate position of digital model as it relates to world environment.  However, ARRASVOURI discloses:
wherein obtaining digital model comprises of obtaining coordinate position of digital model as it relates to world environment (ARRASVOURI, see at least par. [0040], “the image may represent a physical environment, which may be captured using an image capture module 111 of the UE 101. The 3D map objects may be associated with structures (e.g., buildings) and other sites associated with the physical environment. In another embodiment, the image may represent a virtual 3D environment, where the user's location in the real world physical environment is represented in the virtual 3D environment. In the representation, the viewpoint of the user is mapped onto the virtual 3D environment. Moreover, a hybrid physical and virtual 3D environment may additionally be utilized to present navigational information to the user.”).
The same reason to combine as set forth in claim 16 above is incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM THANH T TRAN/           Examiner, Art Unit 2612                                                                                                                                                                                             
/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612